Citation Nr: 0026060	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for hyperhidrosis of the 
hands and feet with multiple calluses, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The Board remanded the appeal in February 1998.

In a written presentation, dated in July 2000, the veteran's 
representative requested that the appeal be remanded for 
consideration of a claim of entitlement to service connection 
for anxiety and depression secondary to the veteran's 
service-connected skin disability.  The representative also 
indicated that the Board should assign an earlier effective 
date for the award of the veteran's 30 percent evaluation 
based on clear and unmistakable error in a December 1992 RO 
decision.  The representative has not indicated anywhere in 
the record where the RO has previously adjudicated either of 
these issues or that either issue is currently in appellate 
status.  Therefore, the issue of entitlement to service 
connection for anxiety and depression secondary to service-
connected disability and the issue of entitlement to an 
earlier effective date for the assignment of a 30 percent 
evaluation for skin disability based upon clear and 
unmistakable error in a December 1992 RO decision are 
referred to the RO for its consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's hyperhidrosis of the hands and feet with 
multiple calluses is manifested by crusting and it is 
exceptionally repugnant. 



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for hyperhidrosis of 
the hands and feet with multiple calluses have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  The veteran has been afforded 
multiple VA examinations and personal hearings, and treatment 
records have been obtained.  The Board is satisfied that all 
available relevant evidence that may be obtained has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The report of an October 1996 VA dermatology examination 
reflects that the examiner indicated that he had seen the 
veteran previously on multiple occasions.  The veteran had a 
condition of hyperhidrosis of the hands and feet and 
treatment consisted of cauterization with chemicals as well 
as surgical shaving.  The veteran reported pain on walking 
and the examiner indicated that a review of previous reports 
was suggestive that the veteran had episodes where symptoms 
increased and periods where symptoms were less pronounced.  
On examination, there were two lesions in the right hand in 
the palmar aspect and about four lesions in the palmar aspect 
of the left hand.  These were half a centimeter in size and 
they were slightly raised and hard.  On the right foot the 
veteran had a total of seven lesions, on both the medial and 
lateral aspects of the big toes, the lateral aspect of the 
foot, and the calcaneal areas, both medial and laterally.  On 
the left foot he had a total of six lesions located under the 
first metacarpophalangeal joint, the medial and lateral 
aspects of the big toe, the tip of the second toe, and the 
calcaneal areas.  The lesions extended anywhere from half a 
centimeter to a centimeter and a half in size.  They were 
hard and somewhat tender.  The examiner indicated that the 
skin disorder was a callous formation secondary to 
hyperhidrosis with distribution in the palmar aspect of the 
hands and plantar aspect of the feet.  The configurations 
were those of somewhat raised, hard, dried lesions.  There 
were no nervous manifestations and no sensory deficit or 
tingling noted.  The diagnoses included hyperhidrosis with 
development of plantar and palmar lesions.  

VA treatment records dated in 1996, 1997, and 1998 reflect 
the veteran's ongoing complaints with respect to painful feet 
and ongoing treatment for plantar and palmar lesions.  

The report of an August 1998 VA dermatology examination 
reflects that the veteran had plantar and palmar keratoses 
painful lesions that were 1/2 to 1 centimeter in diameter.  
It indicates that callous formation around these could be 
secondary to hyperhidrosis.  They were tender on touch.  The 
regions were not reddened.  There was no infection present 
and no evidence of malignancy.  Color photographs reflect 
that both the palmar and plantar lesions were visible and 
readily identifiable as being an abnormality of the skin.  A 
November 1998 addendum by the examiner, who accomplished the 
August 1998 examination, indicates that it was the examiner's 
opinion that the disability was not exceptionally repugnant 
or not repugnant at all and should not affect the veteran's 
employability if he was employed in a sitting position and 
did not have to be on his feet all day.  If he was employed 
where he had to be on his feet/legs in a standing position it 
could affect his employability, mainly for an eight-hour job.  
If it was not a standing position it would not affect his 
employability at all.  

The veteran's service-connected hyperhidrosis of the hands 
and feet with multiple calluses has been evaluated under 
Diagnostic Code 7819-7806 of the Rating Schedule.  Diagnostic 
Code 7819 provides that benign new skin growths will be 
evaluated as eczema under Diagnostic Code 7806.  Diagnostic 
Code 7806 provides that a 30 percent evaluation will be 
assigned where there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation will be assigned where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

The veteran's testimony, considered together with the reports 
of VA examinations and treatment records as well as the color 
photographs of the lesions on his hands and feet, support a 
finding that there are crusting of the lesions and calluses.  
In addition to crusting being shown, it must also be shown 
that there are systemic or nervous manifestations or that the 
condition is exceptionally repugnant to warrant a 50 percent 
evaluation.  While the veteran has offered testimony that he 
believes there are nervous manifestations relating to his 
skin condition, he is not qualified, as a layperson, to offer 
an opinion relating symptoms with a specific disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The report of 
the October 1996 VA dermatology examination specifically 
finds that there are no nervous manifestations.  There is no 
competent medical evidence indicating that the veteran 
experiences systemic or nervous manifestations.  However, 
with respect to whether or not the veteran's service-
connected skin disability is exceptionally repugnant, he has 
offered testimony indicating that in certain situations, such 
as where intimacy is involved, there is a reluctance on the 
part of another to be with him because of the lesions.  
Although the November 1998 addendum by the VA examiner 
indicates that the veteran's disability was not, in his 
opinion, exceptionally repugnant or repugnant at all, it 
appears that the opinion is expressed on the basis of viewing 
the disability and not on the basis of having personal 
intimate contact with the disability.  With consideration 
that the color photographs reflect that the skin lesions are 
readily identifiable and ascertainable as being an 
abnormality of the veteran's skin, the Board concludes that 
it is at least as likely as not that in some situations the 
lesions could be considered exceptionally repugnant.  In 
resolving all doubt in the veteran's behalf, the Board 
concludes that the evidence more nearly approximates the 
criteria for a 50 percent evaluation.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7.

The 50 percent evaluation granted herein is the maximum 
schedular evaluation that may be assigned under Diagnostic 
Code 7806.  The Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) only in cases where the issue is 
expressly raised by the claimant or the record before the 
Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOPGCPREC 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  The 
veteran's representative, in the July 2000 presentation, 
specifically indicated a desire for the assignment of a 
50 percent evaluation.  Further, the record before the Board 
does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the record does not 
indicate that the veteran's service-connected skin disability 
has required any hospitalization or that it has caused marked 
interference with any employment, noting the opinion offered 
in the November 1998 addendum.


ORDER

An increased rating of 50 percent for hyperhidrosis of the 
hands and feet with multiple calluses is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.




		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -

- 1 -


